Citation Nr: 0844437	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  The veteran died in June 2003.  The appellant 
is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  

A video conference hearing was scheduled at the RO in March 
2006.  The appellant failed to appear for this hearing.  The 
appellant did not demonstrate good cause for her failure to 
appear for the hearing and did not indicate a desire for 
another hearing, as such, the Board will continue with 
appellate review. 

In July 2008, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) (2008).  
The requested opinion has been provided and has been 
associated with the claims folder.  The VHA opinion was also 
provided to the appellant.  The appellant was afforded 60 
days to provide additional argument or evidence.  In November 
2008, the appellant's representative submitted a statement 
indicating that the appellant had no further argument or 
evidence to submit and elected to proceed with adjudication 
of her claim.


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	The Certificate of Death shows that the immediate cause of 
the veteran's death was vascular collapse, due to (or as a 
consequence of) arteriosclerotic heart and vascular disease.  
There are no other listed significant conditions contributing 
to the veteran's death.  

3.	At the time of the veteran's death, he was not service 
connected for a disability.  

4.	The competent medical evidence shows that vascular 
collapse and arteriosclerotic heart and vascular disease were 
not incurred in or aggravated by service, did not manifest to 
a compensable degree within one year from separation from 
service and were not related to service.  

5.	Polymyositis and diabetes mellitus were not related to 
service and did not cause vascular collapse or 
arteriosclerotic heart disease and vascular disease. 

6.	A service-connected disability was not the immediate or 
underlying cause of the veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the appellant was sent a VCAA letter in March 
2004, subsequent to the initial AOJ decision.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of an October 2004 
statement of the case and a January 2005 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In a service connection claim, as is the appellant's claim 
for the cause of death of the veteran, VA is required to 
include notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
no further notice is needed in this case because the Board is 
denying the claim for service connection.  As such, no 
disability rating or effective date will be assigned as a 
result of this decision.  Therefore, VA is not required to 
provide this notice.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, private medical records and VA 
medical records.  The claims file was also afforded a VHA 
examination with respect to the appellant's claim.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and cardiovascular disease 
is manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may be granted for disease which is 
diagnosed after discharge from service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(2008).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2008).  

In this case, the veteran died in June 2003.  At the time of 
the veteran's death, he was not service connected for a 
disability.  The appellant contends that diabetes mellitus 
and polymyositis were caused by exposure to herbicides in 
service which resulted in the veteran's heart and vascular 
disease leading to his death.  

The causes of the veteran's death, as depicted on the death 
certificate, were vascular collapse due to arteriosclerotic 
heart and vascular disease.  The private medical evidence of 
record diagnosed the veteran with dilated hypertrophic 
cardiomyopathy and mitral regurgitation.  

The Board reviewed the service medical records.  The 
enlistment examination in December 1965 revealed that the 
veteran had a history of rheumatic fever as a child.  A heart 
murmur was not detected in the medical examination.  In May 
1967, the service records specifically indicated that there 
was no evidence of cardiac disease.  In January 1968, the 
veteran's heart was clinically evaluated as normal in the 
medical examination for separation purposes.  The service 
medical records do not show that heart and/or vascular 
disease incurred in service.  There was no evidence that the 
veteran's vascular or heart disease manifested in service, on 
the contrary, the records show that there was no evidence of 
cardiac disease.  

Additionally, the first documented signs of vascular or heart 
disease were in August 2000, many years after service.  
Because the veteran's cardiovascular disease was not manifest 
to a degree of 10 percent within one year from separation 
from service, it is not presumed to have been incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that service connection is not warranted for 
vascular and heart disease because the medical evidence of 
record does not link the veteran's vascular or heart disease 
to service.  The private medical records do not address 
whether the veteran's heart disease was related to service.  
The private medical records only address whether polymyositis 
and diabetes mellitus were related to Agent Orange exposure 
in service.  The private medical records do not provide an 
opinion from a physician that suggests that the veteran's 
vascular disease is related to service or to Agent Orange 
exposure.  The Board also notes that cardiovascular disease 
also is not a disease associated with Agent Orange exposure.  
See 38 C.F.R. § 3.309(e).  Without evidence that heart or 
vascular disease was incurred in service, service connection 
cannot be granted. 

The Board concludes that the medical evidence does not link 
the veteran's vascular or heart disease to service or Agent 
Orange exposure in service.  Since the vascular disease or 
heart disease was the only cause of the veteran's death, a 
service-connected disability did not cause or contribute to 
the veteran's death.  Because the causes of the veteran's 
death were not incurred in or related to service, service 
connection for the veteran's death must be denied on a direct 
basis.  

The appellant asserted that that the veteran was exposed to 
Agent Orange in service which caused diabetes mellitus that 
led to vascular disease and ultimately the veteran's death.  
The Board acknowledges that the veteran served in the 
Republic of Vietnam during the Vietnam era and is presumed to 
have been exposed to an herbicide agent.  See 38 U.S.C.A. § 
1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  As 
such, diabetes will be presumed to have been incurred in 
service, unless the presumption is rebutted by affirmative, 
though not necessarily conclusive, evidence to the contrary.  
See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); 
McCartt v. West, 12 Vet. App. 164 (1999).

In this case, the medical evidence of record, does not link 
the diabetes mellitus to service.  The private medical 
records only indicate that steroid injection did not cause 
diabetes mellitus and that the veteran's weight was not the 
sole cause of diabetes mellitus.  Additionally, in a 
September 2002 VA Compensation and Pension Examination the 
examiner opined that although it was possible that there was 
some component of causation related to Agent Orange exposure, 
diabetes mellitus was most likely related to long term 
obesity.  

The VHA examination also shows that the appellant's claim for 
service connection for diabetes mellitus should be denied.  
The physician noted that the veteran was diagnosed with 
diabetes in March 2000, 32 years after possible exposure to 
Agent Orange.  Additionally, the VHA physician found that the 
steroid injections did not cause the veteran's diabetes and 
the cause of diabetes mellitus was almost certainly his 
morbid obesity combined with predisposition to the disease.  
The physician noted that the veteran's brother and father 
both had diabetes.  The physician concluded that the evidence 
was strong enough to rebut the presumption that diabetes 
mellitus was incurred in service based on sound medical 
reasoning.  The Board finds that the VHA opinion is 
affirmative evidence that rebuts the presumption of service 
connection for diabetes.  

Furthermore, diabetes mellitus has not been linked to the 
veteran's death.  The death certificate does not include 
diabetes mellitus as an immediate cause of or a contributing 
factor to the veteran's death.  After reviewing all the 
private medical records, there is no indication that diabetes 
mellitus was related to the veteran's death or to his 
vascular disease.  The medical evidence of record is devoid 
of any causal connection between the veteran's death and 
diabetes mellitus.  The 2002 VA examiner found that there was 
no evidence that the veteran's atrial fibrillation or dilated 
cardiac hypertrophy and cardiomyopathy were related to 
diabetes mellitus.  The Board concludes that diabetes 
mellitus did not cause or contribute to the veteran's death.  
Therefore, service connection cannot be granted for the cause 
of the veteran's death due to diabetes mellitus.  

The appellant also asserted that polymyositis caused or 
contributed to the veteran's death.  The Board finds that 
there is no indication in the medical records that 
polymyositis contributed to the veteran's death.  The death 
certificate indicated that the cause of death of the veteran 
was vascular collapse due to arteriosclerotic heart and 
vascular disease.  There were no other significant conditions 
contributing to the veteran's death on the death certificate.  
Polymyositis was not included on the death certificate as an 
immediate or underlying cause of the veteran's death.  

The appellant referenced multiple statements by private 
physicians dated in 2002 through 2004.  These statements 
indicated the physicians' opinions that Agent Orange possibly 
or maybe was a cause of polymyositis.  One opinion in January 
2004 indicated that polymyositis was a direct result of Agent 
Orange exposure.  The Board need not address whether or not 
polymyositis was a result of Agent Orange exposure because 
polymyositis was not a cause of death of the veteran.  The 
Board had reviewed all the medical evidence of record and the 
evidence does not show that polymyositis caused or 
contributed to the veteran's death.  

In February 2003, a private physician opined that the 
congestive heart failure was probably related to 
hypoventilation-obesity syndrome and obstructed sleep apnea 
with its associate nocturnal hypoxemia.  The physician did 
not opine that the polymyositis caused the congestive heart 
failure.  In March 2003, the veteran was diagnosed with 
congestive heart failure and also polymyositis.  The 
physician provided two separate diagnoses.  The physician did 
not link polymyositis to the congestive heart failure.  
Additionally, the private medical records dated in May 2003, 
one month before the veteran's death, indicated that the 
polymyositis was stable and there was no evidence of active 
disease.  

Additionally, in the VHA opinion, the physician found that 
polymyositis was diagnosed in April 2002, treated with oral 
prednisone and was stable with no evidence of active disease 
in May 2003.  The veteran was subsequently treated with 
physical therapy.  The examiner noted that polymyositis was 
not a disease associated with herbicide exposure and the 
physicians that opined that it possibly could be caused by 
herbicide exposure overstepped their expertise.  The VHA 
examiner indicated that there was no evidence that 
polymyositis was related to service and no convincing 
evidence in medical literature that polymyositis was related 
to Agent Orange exposure.  Regardless of whether polymyositis 
is service connected, the VHA examiner concluded that 
polymyositis was not known to lead to arteriosclerotic heart 
and vascular disease.  

Therefore, the Board finds that polymyositis was not a 
contributing factor to the veteran's death.  There has been 
no evidence submitted to suggest that polymyositis is related 
in any way to vascular disease or vascular collapse which 
caused the veteran's death.  There is also no indication that 
the polymyositis aided or lent assistance to the veteran's 
death because there was no active disease of polymyositis at 
the time of the veteran's death.  Due to the lack of evidence 
on the death certificate and in the medical records of 
polymyositis contributing to the veteran's death, the 
appellant is not entitled to service connection for the cause 
of the veteran's death due to polymyositis.  

Finally, The Board finds that prostate cancer also did not 
contribute to the veteran's death.  The VHA examiner reviewed 
the medical evidence of record and found that there was no 
evidence to suggest that prostate cancer reoccurred after it 
was removed.  After the radical prostatectomy in 1999, the 
evidence shows that the veteran's prostate cancer appeared to 
be cured.  The VHA examiner concluded that there was no 
evidence to suggest that prostate cancer contributed in any 
way to the cause of death of the veteran.  

The Board has considered the appellant's assertion that the 
veteran's vascular disease and heart disease, the causes of 
his death, were related to service, to a service connected 
disability and to Agent Orange exposure in service.  The 
appellant, however, has not demonstrated medical expertise 
and is not competent to offer an opinion as to such questions 
of medical diagnosis or causation as presented in this case.  
See Espiritu v. Derwinski, 2 Vet. App. 495 (1992).  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the claim because there is no evidence that vascular 
disease or heart disease incurred in or was related to 
service or a service connected disability.  For the foregoing 
reasons, that doctrine is not applicable and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of death of the veteran is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


